Title: From John Adams to John Quincy Adams, 28 October 1817
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy Octr. 28. 17

I have not acknowledged your 5. & 7 Octr.
We have had another delightful Family Scene. Madam De Wint her Son your Nice with two of my Great Grand Children and to finish the Picture Mrs Clark all arrived in perfect health.
On the 83d 25th Octr. We all drank “All our Friends and Connections of every generation”.
“Now lettest thou, thy Servant depart in peace” has been So hackneyed that I will not prostitute it, afresh, by applying it to myself: but as two days will complete my 82d Year, and I have lived to See 3 Generations after me, I have great reason to be thankfull that my Family Still affords me So many Comforts.
Your Sons behave very well. They come here and return like Clockwork without a murmur and without loosing a Lesson.
“Political Calms” cannot be of long duration in this Country. As Our Constitutions of Government general and particular are Greehouses and Hotbeds of Ambition: eternal and incalculable Competitions will grow out of them as naturally and necessarily as Grass and Corn grow in a rich deep Soil well Sunned Watered and cultivated. Storms must arise. My Advice to every Man in public Station is to be always prepared and ready to retire at a moments Warning. I commenced my public Life with this fixed and avowed Determination and I have kept it to a Punctilio. I never would be, and never was dependant, for one Moment On public favour. / To all the Love of your
John Adams